Case 1:20-cv-06991-JMF Document 23 Filed 11/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
NEIL MCNAUGHTON,
Plaintiff, , 20-CV-6991 (JMF)
v : ORDER
BILL DE BLASIO, et al., :
Defendants. :
x

JESSE M. FURMAN, United States District Judge:

On October 8, 2020, the Court issued a Memorandum Opinion and Order dismissing
Plaintiff's complaint for failure to state on claim on which relief may be granted and as frivolous
and declining to exercise supplemental jurisdiction over any state-law claims Plaintiff may be
asserting. ECF No. 20. On November 2, 2020, Plaintiff submitted a motion for reconsideration
of that Order. ECF No. 21. As Plaintiff presents no valid grounds for reconsideration, the
motion is DENIED. See, e.g., Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52
(2d Cir. 2012) (“It is well-settled that [a motion for reconsideration] is not a vehicle for
relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,
or otherwise taking a second bite at the apple. Rather, the standard for granting a . . . motion for
reconsideration is strict, and reconsideration will generally be denied unless the moving party
can point to controlling decisions or data that the court overlooked.” (internal quotation marks,
citations, ellipsis, and alterations omitted)).

The Clerk of Court is directed to terminate ECF No. 21.

SO ORDERED. CH ;
Dated: November 4, 2020

New York, New York ESSE NEFURMAN
hae States District Judge
